IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50725
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

FRANCISCO OLIVAS-MONTOYA,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. P-00-CR-117-1-F
                       --------------------
                         January 28, 2003

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Merry A. Worley, court-appointed appellate counsel for

defendant Francisco Olivas-Montoya (“Olivas”), has moved for

leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).    Olivas has filed a response

to counsel’s motion.   Our independent review of the brief and the

record discloses no nonfrivolous issues for appeal.    Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50725
                                 -2-

further responsibilities, and the appeal is DISMISSED.    See

5TH CIR. R. 42.2.   Olivas’s motion for appointment of counsel is

DENIED.

      ANDERS MOTION GRANTED; APPEAL DISMISSED; MOTION FOR

APPOINTMENT OF COUNSEL DENIED.